                         Case 4:18-cv-01044-HSG Document 268 Filed 09/03/19 Page 1 of 14



                 1 Ann McFarland Draper (Bar No. 065669)
                   courts@draperlaw.net
                 2 Draper Law Offices
                   75 Broadway, Suite 202
                 3 San Francisco, California 94111
                   Telephone:    (415) 989-5620
                 4
                   QUINN EMANUEL URQUHART & SULLIVAN, LLP
                 5 Kevin P.B. Johnson (Bar No. 177129)
                   kevinjohnson@quinnemanuel.com
                 6 Andrea Pallios Roberts (Bar No. 228128)
                   andreaproberts@quinnemanuel.com
                 7 555 Twin Dolphin Drive, 5th Floor
                   Redwood Shores, California 94065-2139
                 8 Telephone:    (650) 801-5000
                   Facsimile:    (650) 801-5100
                 9
                   Ed DeFranco (Bar No. 165596)
                10 eddefranco@quinnemanuel.com
                   51 Madison Avenue, 22nd Floor
                11 New York, NY 10010
                   Telephone:    (212) 849-7000
                12 Facsimile:    (212) 849-7100

                13 John E. Nathan (Pro Hac Vice)
                   jnathan155@yahoo.com
                14 John E. Nathan LLC
                   1175 Park Avenue
                15 New York, NY 10128
                   Telephone:     (917) 960-1667
                16
                   Attorneys for Defendants and Counterclaimants
                17
                                              UNITED STATES DISTRICT COURT
                18
                               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                19

                20
                   TECHSHOP, INC., a California corporation,     CASE NO. 4:18-CV-01044-HSG (JCS)
                21 DORIS A. KAELIN, in her capacity as
                   Chapter 7 trustee for TECHSHOP, INC.,         DEFENDANTS’ REPLY TO PLAINTIFF’S
                22                                               OPPOSITION TO DEFENDANTS’
                                  Plaintiff,                     AMENDED MOTION FOR ATTORNEYS’
                23                                               FEES AND COSTS
                          vs.
                24                                               Hearing Date: November 7, 2019
                   DAN RASURE, et al.,                           Time: 2:00 pm
                25                                               Judge: Haywood S. Gilliam, Jr.
                                  Defendants.
                26
                27 AND RELATED COUNTERCLAIMS

                28
                                                                              Case No. 4:18-CV-01044-HSG (JCS)
                                                            DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO
08876-00001/11036339.7                         DEFENDANTS’ AMENDED MOTION FOR ATTORNEYS’ FEES AND COSTS
                         Case 4:18-cv-01044-HSG Document 268 Filed 09/03/19 Page 2 of 14



                  1                                                      TABLE OF CONTENTS
                                                                                                                                                           Page
                  2

                  3 PRELIMINARY STATEMENT ........................................................................................................1

                  4 ARGUMENT .....................................................................................................................................2

                  5 I.           DEFENDANTS WERE THE PREVAILING PARTY, NOT PLAINTIFF. .........................2

                  6 II.          THIS CASE WAS EXCEPTIONAL BASED ON PLAINTIFF’S CONDUCT....................3

                  7              A.         Plaintiff’s Case Lacked Substantive Strength. ...........................................................3

                  8              B.         The Lawsuit Was Filed for Anti-Competitive Reasons. ............................................6

                  9              C.         Plaintiff’s Manner of Litigating the Case Was Unreasonable. ...................................7

                10 III.          DEFENDANTS’ FEES ARE REASONABLE. .....................................................................8

                11 CONCLUSION ................................................................................................................................10

                12

                13

                14

                15

                16

                17

                18
                19

                20

                21

                22

                23

                24

                25

                26
                27

                28
08876-00001/11036339.7                                                                           Case No. 4:18-CV-01044-HSG (JCS)
                                                                                 -i-
                                                                               DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO
                                                                  DEFENDANTS’ AMENDED MOTION FOR ATTORNEYS’ FEES AND COSTS
                           Case 4:18-cv-01044-HSG Document 268 Filed 09/03/19 Page 3 of 14



                  1                                                    TABLE OF AUTHORITIES

                  2                                                                                                                                         Page
                  3
                                                                                         Cases
                  4
                         Carmax Auto Superstores West Coast, Inc. v. Carmax LLC,
                  5           2008 WL 4197741 (D. Colo. Sept. 9, 2008) ......................................................................... 2
                  6 Elem Indian Colony of Pomo Indians of the Sulphur Bank Rancheria v. Ceiba Legal, LLP,
                           230 F. Supp. 3d 1146 (N.D. Cal. 2017) ................................................................................ 6
                  7
                    Farrar v. Hobby,
                  8        506 U.S. 103 (1992) .............................................................................................................. 2
                 9 In re TechShop, Inc.,
                           Case No. 18-50398, Dkt. 1, p. 13 (N.D. Cal. Bankr. Feb. 26, 2018) .................................... 9
                10
                   Klamath Siskiyou Wildlands Ctr. v. U.S. Bureau of Land Mgmt.,
                11         589 F.3d 1027 (9th Cir. 2009) ............................................................................................... 2
                12 Milton H. Greene Archives, Inc. v. Julien’s Auction House, LLC,
                          No. CV 05-7686 AHM (FMOx), 2007 WL 4898365 (E.D. Cal. Dec. 20, 2007) ................. 3
                13
                   Octane Fitness, LLC v. ICON Health & Fitness, Inc.,
                14        572 U.S. 545 (2014) .............................................................................................................. 7
                15 Ruiz-Rodriguez v. Colberg-Comas,
                          882 F.2d 15 (1st Cir. 1989) ................................................................................................... 3
                16
                   Seal-Flex, Inc. v. W.R. Dougherty & Assocs.,
                17        254 F. Supp. 2d 647 (E.D. Mich. 2003) ................................................................................ 6
                18
                19                                                                     Statutes
                20 15 U.S.C. § 1117(a) ........................................................................................................................... 1

                21

                22

                23

                24

                25

                26
                27

                28
08876-00001/11036339.7                                                                           Case No. 4:18-CV-01044-HSG (JCS)
                                                                                -ii-
                                                                               DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO
                                                                  DEFENDANTS’ AMENDED MOTION FOR ATTORNEYS’ FEES AND COSTS
                   Case 4:18-cv-01044-HSG Document 268 Filed 09/03/19 Page 4 of 14



             1                                     PRELIMINARY STATEMENT
             2           Defendants Dan Rasure, TheShop.build, LLC, and TheShop.build San Francisco, LLC 1

             3 (collectively, “Defendants”) met the standard required to be awarded attorneys’ fees and costs:

             4 they are the prevailing party and the case is exceptional. See 15 U.S.C. § 1117(a). Defendants are

             5 the prevailing party since they were victorious on Plaintiff’s Lanham Act claim under which

             6 Defendants are seeking attorneys’ fees and costs because the jury awarded Plaintiff TechShop,

             7 Inc. (“Plaintiff” or “TechShop”) zero damages and no other monetary relief. The other, non-

             8 Lanham Act claims in this case are irrelevant to Defendants’ Motion. And, this case is exceptional

             9 for several reasons. First, Plaintiff’s case lacked substantive strength because Plaintiff sued for

            10 infringement of registered marks that were infringed for, at most, two days, and then pursued the

            11 case focusing on a belatedly interjected unregistered logo that Defendants used for no more than

            12 three days. Plaintiff also failed to present any evidence that the name “TheShop.build” was likely

            13 to cause confusion, and the jury credited the testimony of Defendants’ branding expert, Mark

            14 Bünger, that Plaintiff’s marks had negative brand value. Second, the case was unreasonably

            15 litigated: Plaintiff pursued little discovery and consistently litigated in an uncooperative manner.

            16 Third, the evidence suggests that this otherwise weak case was brought for an ulterior, anti-

            17 competitive motive. Defendants are accordingly entitled to their attorney’s fees and costs.

            18           Furthermore, Defendants’ fees are reasonable. Plaintiff deemed the case to be worth $5
            19 million, and the defense of a claim of that magnitude required substantial time and effort. It is

            20 understandable that Defendants’ counsel devoted more time to their vigorous defense, as

            21 compared to Plaintiff’s counsel. That Plaintiff litigated the case “on the cheap,” as the Court

            22 observed, does not mean that Defendants’ counsel’s time billed was unreasonable. (See Trial Tr.,

            23 at 941:16-17.) Finally, Defendants’ lead trial counsel’s rates and fees have been deemed

            24

            25

            26       1
                              As explained in the Declaration of Dan Rasure in Support of Defendants’ Opposition to
                       Plaintiff’s Motion for a Permanent Injunction (Dkt. 262-1), the names of these legal entities have
                27 been changed to Makerspace LLC and Makerspace SF LLC, respectively. (Id., ¶ 3.) To avoid

                28 confusion, Defendants are using the prior names in this brief and other post-trial briefs to be
08876-00001/11036339.7
                       consistent with the names referenced in the trial evidence.
                                                                         -1-               Case No. 4:18-CV-01044-HSG (JCS)
                                                              DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO
                                                 DEFENDANTS’ AMENDED MOTION FOR ATTORNEYS’ FEES AND COSTS
                         Case 4:18-cv-01044-HSG Document 268 Filed 09/03/19 Page 5 of 14



                  1 reasonable by courts time and again in this and other Districts. For these reasons, this Court

                  2 should grant Defendants’ Motion and award the requested attorney’s fees and costs.

                  3                                             ARGUMENT
                  4 I.       DEFENDANTS WERE THE PREVAILING PARTY, NOT PLAINTIFF.
                  5          This Court should find that Defendants were the prevailing party. Plaintiff argues

                  6 incorrectly that because it was victorious on Defendants’ counterclaims of fraud and trademark

                  7 invalidity, Plaintiff was the prevailing party. The authorities, however, hold otherwise. To be the

                  8 prevailing party under the Lanham Act, Plaintiff must have achieved a material alteration in the

                  9 legal relationship of the parties, which requires obtaining actual relief, such as in the form of

                10 damages. See Farrar v. Hobby, 506 U.S. 103, 113 (1992) (“No material alteration of the legal

                11 relationship between the parties occurs until the plaintiff becomes entitled to enforce a judgment,

                12 consent decree, or settlement against the defendant.”). Although Plaintiff cites Carmax Auto

                13 Superstores West Coast, Inc. v. Carmax LLC, 2008 WL 4197741, at *3-4 (D. Colo. Sept. 9, 2008)

                14 (Dkt. 260 at 2) for the proposition that it is the prevailing party even though it was awarded zero

                15 damages, that case is inapposite. As Plaintiff itself states (Dkt. 260 at 2), the plaintiff in Carmax

                16 sought “only an injunction,” so that case does not concern damages, which Plaintiff did seek here.

                17 And, Plaintiff’s reliance on Klamath Siskiyou Wildlands Ctr. v. U.S. Bureau of Land Mgmt., 589

                18 F.3d 1027 (9th Cir. 2009) for the proposition that “prevailing party” means “a party in whose
                19 favor a judgment is rendered regardless of the amount of damages awarded” (Dkt. 260 at 2) is

                20 misplaced. Klamath actually supports Defendants’ position, stating that a prevailing party must

                21 have “achieved a material alteration in the legal relationship of the parties,” and that “[w]hatever

                22 form it takes, the material alteration must consist of actual relief, not merely a determination of

                23 legal merit.” Id. at 1030 (emphasis in original). In addition, the plaintiff in Klamath also only

                24 sought an injunction, not damages (and in any case was not awarded attorneys’ fees and costs). Id.

                25 at 1029, 1035.

                26           Thus, contrary to Plaintiff’s argument that a party is the “prevailing party” regardless of
                27 the amount of damages awarded, some amount of damages, even nominal, must be awarded. See

                28 Farrar, 506 U.S. at 113 (there is still a “material alteration of the legal relationship between the
08876-00001/11036339.7                                                              Case No. 4:18-CV-01044-HSG (JCS)
                                                                   -2-
                                                                  DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO
                                                     DEFENDANTS’ AMENDED MOTION FOR ATTORNEYS’ FEES AND COSTS
                         Case 4:18-cv-01044-HSG Document 268 Filed 09/03/19 Page 6 of 14



                  1 parties” where plaintiff is awarded nominal damages, because “a plaintiff may demand payment

                  2 for nominal damages no less than he may demand payment for millions of dollars in compensatory

                  3 damages”). Here, the jury did not even award Plaintiff nominal damages. Indeed, Plaintiff never

                  4 sought an award of nominal damages. There is ample authority holding that in a case like this,

                  5 Defendants are the prevailing party. See Milton H. Greene Archives, Inc. v. Julien’s Auction

                  6 House, LLC, No. CV 05-7686 AHM (FMOx), 2007 WL 4898365, at *3 (E.D. Cal. Dec. 20, 2007),

                  7 aff’d, 345 Fed. App’x 244, 249 (9th Cir. 2009); see also Ruiz-Rodriguez v. Colberg-Comas, 882

                  8 F.2d 15, 17 (1st Cir. 1989) (“A jury’s award of zero damages, where such has a rational basis in

                  9 the record, is commonly viewed as, in effect, a judgment for the defendant.”). This Court should

                10 accordingly find that Defendants are the prevailing party.

                11 II.       THIS CASE WAS EXCEPTIONAL BASED ON PLAINTIFF’S CONDUCT.
                12           A.     Plaintiff’s Case Lacked Substantive Strength.
                13           As set forth in Defendants’ Motion, Plaintiff’s case lacked substantive strength because

                14 Plaintiff consented to Defendants’ use of “TechShop 2.0” until two days before filing suit;

                15 Plaintiff presented no evidence that Defendants’ allegedly infringing logo that was used for more

                16 than three days and the new name “TheShop.build” infringed; and the TechShop brand had

                17 negative value. (Dkt. 257 at 9-13.) Plaintiff contests that its case lacked substantive strength,

                18 stating that Defendants “offer four pages of fantasy” and “simply ignore the evidence offered at
                19 trial.” (Dkt. 260 at 3.) It is Plaintiff, however, who ignores Defendants’ arguments in their

                20 Motion, and the evidentiary record in this case that supports those arguments.

                21           First, Plaintiff ignores the majority of Defendants’ argument that Plaintiff’s case lacked

                22 substantive strength and the ample evidence that supports it. Plaintiff does not dispute that

                23 Plaintiff consented to Defendants’ use of the name “TechShop 2.0” until no earlier than two days

                24 before filing suit. (Dkt. 257 at 9-10.) There is voluminous trial evidence—cited in Defendants’

                25 Motion and unrebutted by Plaintiff—that during the parties’ two-and-a-half months of

                26 negotiations regarding a potential deal, both parties referred to Defendants’ business as “TechShop
                27 2.0.” (Id.) Plaintiff even did so in public announcements and communications with third parties.

                28
08876-00001/11036339.7                                                             Case No. 4:18-CV-01044-HSG (JCS)
                                                                  -3-
                                                                 DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO
                                                    DEFENDANTS’ AMENDED MOTION FOR ATTORNEYS’ FEES AND COSTS
                         Case 4:18-cv-01044-HSG Document 268 Filed 09/03/19 Page 7 of 14



                  1 (Id.) The earliest that Plaintiff possibly revoked its consent to Defendants’ use of the name

                  2 “TechShop 2.0” was on February 14, 2018—two days before filing suit. (Id.)

                  3          Nor does Plaintiff dispute that, within a matter of hours of receiving Plaintiff’s February

                  4 16, 2018 cease-and-desist letter and a copy of the already-filed Complaint, Defendants changed

                  5 their name to “TheShop.build,” and took immediate steps to transition to the new name. (Id. at

                  6 10.) Plaintiff does not dispute that Mr. Rasure took down the sign outside the building on the

                  7 evening of February 16. (Id.) Nor does Plaintiff dispute Mr. Rasure’s testimony that, even though

                  8 it was a holiday weekend, Defendants worked to change everything to “TheShop.build” as quickly

                  9 as they could. (Id.) And, Plaintiff does not dispute that Plaintiff’s then-CEO, Dan Woods, was

                10 aware of the name change by February 17, 2018—just one day later. (Id.)

                11           Plaintiff also does not dispute that it presented no evidence that Defendants used an

                12 allegedly infringing logo for “TheShop.build” for more than three days. (Dkt. 257 at 11.) Nor

                13 does Plaintiff dispute that it failed to present any evidence whatsoever that the name

                14 “TheShop.build” was likely to cause confusion with Plaintiff’s marks. (Id.)

                15           Finally, Plaintiff does not dispute the evidence that Plaintiff’s “TechShop” brand lacked

                16 value. (Dkt. 257 at 12-13.) Not only was any claim of infringement by Defendants limited to a

                17 period of less than a week, but Defendants’ branding expert testified that Plaintiff’s brand was

                18 severely damaged by Plaintiff’s abrupt closure and announcement that it would file for
                19 bankruptcy. (Id. at 12.) And Plaintiff does not dispute that a former Director of TechShop, Mr.

                20 Busch, recognized the damage Plaintiff’s closure had to its brand. (Id. at 13.) Thus, Plaintiff fails

                21 to rebut the merits of Defendants’ argument that Plaintiff’s case lacked substantive strength.

                22           In response to Defendants’ arguments, Plaintiff cites to Mr. Rasure’s trial testimony to try

                23 to establish that Defendants continued to use the name “TechShop 2.0” after February 16. (Dkt.

                24 260 at 4.) Plaintiff’s argument, however, fails to show that its case was strong. Mr. Rasure made

                25 clear that he was not able to change the name of the company to “TheShop.build” on everything

                26 immediately. (Trial Tr., at 747:10-18.) For example, he acknowledged that Defendants were
                27 unable to immediately change everything with the name “TechShop 2.0” because it was a “Friday

                28 evening, holiday weekend, and at the end of the day, we were a very small company at the time.”
08876-00001/11036339.7                                                             Case No. 4:18-CV-01044-HSG (JCS)
                                                                  -4-
                                                                 DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO
                                                    DEFENDANTS’ AMENDED MOTION FOR ATTORNEYS’ FEES AND COSTS
                   Case 4:18-cv-01044-HSG Document 268 Filed 09/03/19 Page 8 of 14



             1 (Trial Tr., at 745:14-15 [Rasure].) But, Defendants “work[ed] to change the name as quickly as

             2 [they] could.” (Id., at 745:16.) That there was a brief transition period does not mean that

             3 Plaintiff’s case had substantive strength.

             4           Further, Plaintiff’s assertion that “Mr. Rasure testified about Defendants [sic] continued

             5 use of the ‘TechShop 2.0’ name for months after this case was filed” (Dkt. 260 at 4) is incorrect,

             6 and Plaintiff’s citations to the trial transcript in support of that statement do not support it. On the

             7 contrary, the testimony established that Mr. Rasure did not use the “TechShop 2.0” name for

             8 months after the case was filed. At most, other parties not controlled by Defendants, such as

             9 vendors, continued to use Defendants’ original name—the name Plaintiff consented to for two and

            10 half months—because accounts had already been established in that name. (Trial Tr., at 745:18-

            11 23.)2 That unrebutted proof is found in the transcript pages cited by Plaintiff itself (Dkt. 260 at 4)

            12 (Trial Tr., at 747:10-18, 839:25-840:9, 844:8-845:4, 847:2-9, 848:15-25, 850:8-12, 850:20-851:12,

            13 851:20-24, 852:7-11, 852:16-20, 853:3-15.)3 Indeed, the trial testimony is abundant with evidence

            14 that Mr. Rasure promptly took steps to stop using the “TechShop 2.0” name after the case was

            15 filed. (Trial Tr., at 738:6-16, 741:21-24, 742:17-19, 743:20-744:3, 745:18-23, 843:6-15, 891:15-

            16 22, 892:14-24.)

            17           Had Plaintiff bothered to serve interrogatories (it served none) or take depositions (it took

            18 none), Plaintiff would have learned that Defendants’ use of the name “TechShop 2.0” without
            19 Plaintiff’s consent lasted, at most, two days, and that the purported evidence of continued use

            20

            21       In closing argument, Defendants’ counsel provided as an example the change in name of the
                     2

            22 ballpark where the San Francisco Giants play. As of this year, it is called Oracle Park. But, fans
               may continue to refer to it as AT&T Park because that was its name for several years. That fans
            23 may continue to use the old name while getting used to the new name is not indicative of any
               wrongdoing on the part of AT&T or Oracle. The same is true here with regard to others
            24 continuing to use the name “TechShop 2.0.”

            25
                     3
                           In fact, one of the examples cited by Plaintiff of Defendants’ purported continued use of the
                       name “TechShop 2.0” are historical emails submitted by Mr. Rasure to his former employer
                26 regarding expenses incurred during his negotiations with Plaintiff. Mr. Rasure’s use of the name
                       “TechShop” in those emails refers to Plaintiff’s own company—not Mr. Rasure’s company. (Trial
                27 Tr., at 889:10-890:6.) Although Mr. Rasure made this clear at trial, Plaintiff still points to these

                28 documents as so-called evidence of continued use of the name “TechShop 2.0.” Use of the word
08876-00001/11036339.7
                       “TechShop” to refer to Plaintiff TechShop itself is not infringing.
                                                                         -5-                Case No. 4:18-CV-01044-HSG (JCS)
                                                               DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO
                                                  DEFENDANTS’ AMENDED MOTION FOR ATTORNEYS’ FEES AND COSTS
                    Case 4:18-cv-01044-HSG Document 268 Filed 09/03/19 Page 9 of 14



              1 proved to be no such thing. Plaintiff could have stopped wasting the Court’s resources on this

              2 meritless case and avoided the crushing impact the case had on Defendants.4 Instead, it continued

              3 to pursue a case lacking in substantive strength.

              4           B.      The Lawsuit Was Filed for Anti-Competitive Reasons.
              5           As Defendants explained in their Motion, the timing of a suit can serve as a factor in

              6 determining whether a suit was initiated in bad faith. Elem Indian Colony of Pomo Indians of the

              7 Sulphur Bank Rancheria v. Ceiba Legal, LLP, 230 F. Supp. 3d 1146, 1150-51 (N.D. Cal. 2017).

              8 Here, the timing suggests that the case was initiated in bad faith because, until the day before the

              9 lawsuit was filed, Plaintiff’s counsel served as Treasurer and Director for a competitor of

            10 Defendants, Maker Nexus. (Dkt. 257 at 13-14.) Plaintiff argues that “there is not an iota of

            11 evidence in support” of Defendants’ contention that the lawsuit was brought for anti-competitive

            12 reasons. But, again, Plaintiff ignores the proof marshalled in Defendants’ Motion. Significantly,

            13 Plaintiff does not dispute that Plaintiff’s counsel was a founder and served as Treasurer and

            14 Director for a competitor of Defendants, Maker Nexus, until “as of” just one day before the filing

            15 of the lawsuit. (Id.)5 Nor does Plaintiff refute the trial testimony of former TechShop Board

            16 member, Doug Busch: “At about that time, we were approached by you, Mr. Pistorino, with

            17 respect to the possibility of legal action associated with the use of the trademark.” (Trial Tr., at

            18 449:4-9) (emphasis added). Plaintiff’s attorney argument that “Ms. Kaelin independently made
            19 the decision to pursue this litigation and hire counsel” (Dkt. 260 at 4)—which is unsupported by a

            20 declaration from Ms. Kaelin herself—does not contradict the evidence presented by Defendants as

            21 to why the case was initially filed.

            22

            23
                     4
                             Plaintiff’s decision not to take any depositions in this case, discussed in more detail in
                       Section III, is also evidence of how this case is exceptional. See Seal-Flex, Inc. v. W.R. Dougherty
                24 & Assocs., 254 F. Supp. 2d 647, 660 (E.D. Mich. 2003) (holding case exceptional where defendant
                       conducted no discovery).
                25
                          5
                             In fact, a recent social media post following the announced closure of Defendants’ business
                26 further reveals how this litigation benefited Maker Nexus. This post shows, in the wake of
                       TheShop.build’s closure, Plaintiff’s counsel promoting Maker Nexus and Humanmade, a company
                27 founded by former Plaintiff employee (and Plaintiff’s trial witness) Ryan Spurlock. (See

                28 Declaration of Dan Rasure in Support of Defendants’ Reply to Plaintiff’s Opposition to
08876-00001/11036339.7
                       Defendants’ Amended Motion for Attorneys’ Fees and Costs, Ex. A.)
                                                                          -6-                  Case No. 4:18-CV-01044-HSG (JCS)
                                                                DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO
                                                   DEFENDANTS’ AMENDED MOTION FOR ATTORNEYS’ FEES AND COSTS
                   Case 4:18-cv-01044-HSG Document 268 Filed 09/03/19 Page 10 of 14



              1           In short, Defendants presented unrebutted evidence of Plaintiff’s counsel’s role with one of

              2 Defendants’ competitors until the day before the lawsuit was filed, and testimony that Plaintiff’s

              3 counsel approached Plaintiff regarding “the possibility of legal action.” Combined with the filing

              4 of a lawsuit after at most only two days of use of the marks without Plaintiff’s consent, which

              5 Defendants took steps to cease as quickly as possible, this evidence supports finding that this case

              6 is exceptional. See Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 554

              7 (2014) (“an ‘exceptional’ case is simply one that sounds out from others with respect to the

              8 substantive strength of a party’s litigating position… or the unreasonable manner in which the

              9 case was litigated.”).

            10            C.      Plaintiff’s Manner of Litigating the Case Was Unreasonable.
            11            Plaintiff ignores the vast majority of Defendants’ arguments as to how this case was

            12 litigated by Plaintiff in an unreasonable manner. (Dkt. 257 at 14-21.) Plaintiff does not dispute,

            13 nor can it dispute, that Plaintiff repeatedly attempted to re-litigate issues that were already decided

            14 by the Court. (Id. at 14-15.) And, Plaintiff does not contest the case law cited by Defendants that

            15 such behavior is sanctionable under Section 1117. (Id. at 16.)

            16            Nor does Plaintiff dispute that it failed to serve any interrogatories or take depositions in

            17 this case, or that this Court previously commented that “in a normal case,” the parties would have

            18 taken depositions. (Id. at 16.) And, Plaintiff does not provide any justification for this unusual
            19 litigation conduct. Nor does Plaintiff contest that, had it taken even a single deposition of Mr.

            20 Rasure, a named defendant and the founder of the other named defendants, Plaintiff would have

            21 learned of the de minimis use of the allegedly infringing marks. None of this is disputed.

            22            Plaintiff only takes issue with Defendants’ argument that Plaintiff did not cooperate with

            23 Defendants’ counsel on even the most basic tasks and failed to follow the Court’s Standing Order.

            24 (Id. at 17-21.) But, Plaintiff fails to respond to all but one of the numerous incidents showing

            25 Plaintiff’s lack of cooperation in the litigation.6 Plaintiff asserts that these incidents are not

            26
            27        6
                              The one item Plaintiff attempts to rebut relates to Plaintiff’s promise to pay 50% of the
                28     Defendants’ costs of preparing for the Court Chambers copies of the pretrial filings, in accordance
08876-00001/11036339.7
                       with the Court’s Standing Order. In doing so, Plaintiff misses the point. As Defendants showed,
                                                                          -7-                   Case No. 4:18-CV-01044-HSG (JCS)
                                                                DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO
                                                   DEFENDANTS’ AMENDED MOTION FOR ATTORNEYS’ FEES AND COSTS
                   Case 4:18-cv-01044-HSG Document 268 Filed 09/03/19 Page 11 of 14



              1 exceptional, stating that they are not even “worthy of individual response.” (Dkt. 260 at 5). In

              2 their Motion, Defendants noted that any one of the exemplary incidents identified, by itself, may

              3 seem insignificant. (Dtk. 257, at 20-21.) But, taken together, they show Plaintiff’s pattern and

              4 practice of litigating in an uncooperative manner. (Id.) Plaintiff’s dismissive response only

              5 highlights the extraordinary nature of this case. It shows that Plaintiff cannot be bothered to

              6 cooperate with the opposing party on even the most basic of issues such as discussing the logistics

              7 of a trial disclosure schedule, agreeing on a mutual time to conduct a pre-trial set-up in the court

              8 room or to exchange demonstratives, providing opposing counsel with binders of exhibits, and

              9 working with opposing counsel to prepare a list of admitted exhibits for the jury.7 (Dkt. 257 at 17-

            10 21.) Instead, Plaintiff responds that Defendants’ examples are just complaints “that they did not

            11 like the way Plaintiff did things and wanted things done the way Defendants preferred.” (Dkt. 260

            12 at 5.) Not so. It is common and necessary for trial counsel to work together on coordinating

            13 logistical issues for trial and, in particular, preparing materials as required by the Court. It is

            14 exceptional for one party to refuse to cooperate on such matters.

            15 III.       DEFENDANTS’ FEES ARE REASONABLE.
            16            The time billed by Defendants’ counsel was reasonable in light of what was at stake in this

            17 litigation. As explained in Defendants’ Motion, Plaintiff represented in the bankruptcy

            18 proceedings that this litigation was worth $5 million. (Dkt. 257, at 21) (citing In re TechShop,
            19

            20 on June 6, Plaintiff’s counsel informed Defendants’ counsel that Plaintiff reneged the parties’ prior
               agreement, demanded that Defendants pay Plaintiff in cash the following day for the copy costs
            21 for the trial witness binder Plaintiff prepared for Defendants (even though Defendants prepared

            22 witness binders for Plaintiff), and refused to provide any additional witness binders. (Dkt. 257 at
               15.) Plaintiff does not deny that its counsel made these statements. Instead, Plaintiff says that it
            23 paid its 50% share (and apparently had done so before telling Defendants’ counsel it was reneging
               on the agreement). Unfortunately, Plaintiff’s counsel’s check was recorded incorrectly by
            24 Defendants’ counsel’s Accounting Department, and so it did not show up as having been paid by
               Plaintiff’s counsel when Defendants checked before filing their motion. (Declaration of Andrea
            25 Pallios Roberts, ¶¶ 4-5.) That, however, does not change the unreasonable positions that Plaintiff

            26 took in the June 6 meet and confer. (Dkt. 257-15.)
                          7
                             Here, as elsewhere in its Opposition, Plaintiff fails to identify any evidence to support its
                27 arguments; see, e.g., where Plaintiff’s claim that “Defendants also complain that, when they

                28 violated the parties’ agreement and the Court’s Order, Plaintiff cancelled the agreements” (Dkt.
08876-00001/11036339.7
                       260 at 5), does not identify any such agreement or Court Order.
                                                                        -8-                    Case No. 4:18-CV-01044-HSG (JCS)
                                                                DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO
                                                   DEFENDANTS’ AMENDED MOTION FOR ATTORNEYS’ FEES AND COSTS
                   Case 4:18-cv-01044-HSG Document 268 Filed 09/03/19 Page 12 of 14



              1 Inc., Case No. 18-50398, Dkt. 1, p. 13 (N.D. Cal. Bankr. Feb. 26, 2018). Plaintiff does not dispute

              2 this. This action was a significant risk for Defendants, and they had no choice but to defend

              3 against Plaintiff’s claims. (Dkt. 257, at 21.) Thus, it was entirely reasonable that Defendants

              4 would mount a vigorous defense against Plaintiff’s claims.

              5           Plaintiff takes issue with the amount of hours billed, comparing them to the hours billed by

              6 Plaintiff’s counsel. However, that Plaintiff’s counsel billed only 704.7 hours in this case, and that

              7 it is less than half of what Defendants’ counsel billed, does not mean that the time Defendants’

              8 counsel worked on the matter is unreasonable. As this Court previously recognized, it appears that

              9 Plaintiff litigated this case “on the cheap.” (Trial Tr., at 941:16-17.) Plaintiff, for example, did

            10 not take a single deposition, did not serve a single interrogatory, did not provide bases for

            11 objections to Defendants’ trial exhibits so the parties could meet and confer, failed to prepare

            12 reasonable exhibit disclosure lists identifying the trial exhibits that would actually be used in trial,

            13 and failed to comply with the Court’s Standing Order. (See Dkt. 257 at 17-20.) But, just because

            14 Plaintiff chose to litigate the case “on the cheap” does not mean that Defendants had to take the

            15 risk of doing so. Contrary to Plaintiff’s argument, the number of hours billed by Plaintiff’s

            16 counsel is not the appropriate standard by which to measure the reasonableness of Defendants’

            17 counsel’s work. Notably, Plaintiff fails to cite any authority suggesting that this would be an

            18 appropriate measure, particularly in the circumstances of this case.
            19            In addition, Plaintiff’s statement that Defendants’ counsel “averaged nearly 14 hours billed

            20 everyday” (Dkt. 260 at 7) is misleading because it creates the impression that this is the average of

            21 a single attorney. In reality, the highest biller from the Quinn/Nathan team, John Nathan, billed on

            22 average less than five hours a day on this case, and aside from Andrea Roberts, everyone else

            23 billed significantly less.8

            24            As to Plaintiff’s argument regarding Ms. Draper’s hours, Plaintiff ignores the undisputed

            25 fact that Defendants produced over 56,000 pages of documents, including text messages,

            26
            27       8
                               As to the number of attorneys billing on the case, it was reasonable given the length of the
                28     trial, number  of witnesses, and number of documents produced by Defendants. The attorney hours
08876-00001/11036339.7
                       billed were reasonable and necessary to defend Defendants against Plaintiff’s claims.
                                                                          -9-                  Case No. 4:18-CV-01044-HSG (JCS)
                                                                DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO
                                                   DEFENDANTS’ AMENDED MOTION FOR ATTORNEYS’ FEES AND COSTS
                         Case 4:18-cv-01044-HSG Document 268 Filed 09/03/19 Page 13 of 14



                  1 compared to Plaintiff’s mere 803 pages (and no text messages). (See Dkt. 257-1.) The time

                  2 expended by Ms. Draper’s law firm to collect, review, and produce so many more documents than

                  3 Plaintiff accounts for the difference in hours between her firm and Plaintiff’s, even without Ms.

                  4 Draper participating at the actual trial. In addition, Ms. Draper served interrogatories, successfully

                  5 compelled further supplemental responses, and deposed Plaintiff’s damages expert.

                  6          Finally, Plaintiff’s “no comment” regarding Defendants’ counsel’s hourly rates themselves

                  7 is inconsequential given the plethora of cases that have held that the rates charged by law firms

                  8 comparable to Quinn Emanuel, and by Quinn Emanuel itself, are reasonable.

                  9                                            CONCLUSION
                10           For the foregoing reasons, the Court should grant Defendants’ motion and award

                11 $2,027,790.25 in attorneys’ fees and $61,165.75 in non-taxable costs to Defendants.

                12

                13

                14

                15

                16

                17

                18
                19

                20

                21

                22

                23

                24

                25

                26
                27

                28
08876-00001/11036339.7                                                             Case No. 4:18-CV-01044-HSG (JCS)
                                                                  -10-
                                                                 DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO
                                                    DEFENDANTS’ AMENDED MOTION FOR ATTORNEYS’ FEES AND COSTS
                         Case 4:18-cv-01044-HSG Document 268 Filed 09/03/19 Page 14 of 14



                  1 DATED: September 3, 2019               By       /s/ Andrea Pallios Roberts
                                                             Ann McFarland Draper (Bar No. 065669)
                  2                                          courts@draperlaw.net
                                                             Draper Law Offices
                  3                                          75 Broadway, Suite 202
                                                             San Francisco, California 94111
                  4                                          Telephone:    (415) 989-5620
                  5
                                                              QUINN EMANUEL URQUHART &
                  6                                           SULLIVAN, LLP
                                                              Kevin P.B. Johnson (Bar No. 177129)
                  7                                           kevinjohnson@quinnemanuel.com
                                                              Andrea Pallios Roberts (Bar No. 228128)
                  8                                           andreaproberts@quinnemanuel.com
                                                              555 Twin Dolphin Drive, 5th Floor
                  9                                           Redwood Shores, California 94065-2139
                                                              Telephone:    (650) 801-5000
                10                                            Facsimile:    (650) 801-5100

                11                                            Ed DeFranco (Bar No. 165596)
                                                              eddefranco@quinnemanuel.com
                12                                            51 Madison Avenue, 22nd Floor
                                                              New York, NY 10010
                13                                            Telephone:   (212) 849-7000
                                                              Facsimile:   (212) 849-7100
                14
                                                              John E. Nathan (Pro Hac Vice)
                15                                            jnathan155@yahoo.com
                                                              John E. Nathan LLC
                16                                            1175 Park Avenue
                                                              New York, NY 10128
                17                                            Telephone:    (917) 960-1667

                18                                            Attorneys for Defendants and Counterclaimants

                19

                20

                21

                22

                23

                24

                25

                26
                27

                28
08876-00001/11036339.7                                                        Case No. 4:18-CV-01044-HSG (JCS)
                                                             -11-
                                                            DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO
                                               DEFENDANTS’ AMENDED MOTION FOR ATTORNEYS’ FEES AND COSTS
